*725RESOLUCIÓN.
Por cuanto, según esta Corte Suprema consignó en su opi-nión que sirvió de fundamento a la sentencia dictada con fe-cha 11 de noviembre del año próximo pasado, en el récord pre-sentado para la decisión del recurso no vino escrito de expo-sición de hechos, sin que por tanto pudiéramos ir contra la apreciación que de los mismos hizo la corte inferior, según doctrina establecida en numerosas decisiones de este tribunal.
Por cuanto la omisión del escrito de exposición de hechos no puede ser subsanada o suplida por los hechos que la corte inferior estimó conveniente consignar en la opinión en que fundó su sentencia de 29 de julio de 1909, toda vez que ni consta que esos hechos sean todos los que resultaron del jui-cio, ni que hayan sido aceptados por ambas partes en tiempo oportuno y con la correspondiente aprobación judicial, me-diante el debido procedimiento de Ley.
Por cuanto no hay términos hábiles para que esta corte acepte y firme, a los efectos del recurso de apelación inter-puesto para ante la Corte Suprema de los Estados Unidos, la relación de hechos- presentada por la representación de la parte apelante, a cuya aprobación se opone la representación de la parte apelada, pues le falta base de que partir para aprobar y firmar aquella relación de hechos, faltando como falta en el récord exposición de hechos aprobáda por la corte inferior con intervención de las partes.
No ha lugar a aprobar y firmar la relación de hechos pre-sentada por la parte apelante.

Denegada la moción.

Jueces concurrentes: Sr'es. Presidente Hernández, y Aso-ciados MacLeary, Wolf, del Toro y. Aldrey.